DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.

Response to Amendment
This action is responsive to the amendment and RCE dated 4/12/2022.  Claims 1-14 remain pending.  Claims 9-14 remain withdrawn.  This action is Non-Final.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (U.S. 3,648,723).
Nelson discloses a replacement cartridge for an angle cock, comprising: a ball key (16 generally) having a ball (18) and a shaft (20); a unitary ball seat (17) having first and second internal bearing surfaces for engaging opposing sides of the ball (for example, the left and right sides shown in fig. 3) and a pair of spacers (the left and right sides shown in fig. 2, which connect the left and right sides shown in fig. 3, in other words, the portions of 17 extending between the left and right ends in fig. 1 that include the areas where 29 and 31 are located, additionally the top cover type portion that 19 protrudes from) integrally formed with and extending between the first and second internal bearing surfaces to maintain the first and second internal bearing surfaces in a spaced apart configuration (as described above) and to form a lower opening (the opening that the ball and shaft are inserted into, being a “lower” opening as the term “lower” is relative and is at least lower than the cover, and especially since no other opening is being claimed or the relation between any such plural openings) between the first and second internal bearing surfaces that is dimensioned so that the ball can be passed through the lower opening with the shaft extending upwardly from the ball seat and oppositely from the lower opening (see the shaft extending upwardly in fig. 2 out of the opening, due to the elasticity of the material and the ball and shaft which are one component being necessarily able to be inserted into 17 as shown in figs. 2 and 3); a cover (30) positioned over the ball seat and defining a bore through which the shaft of the ball key may extend (the central hole); and a handle (26) coupled to the shaft of the ball key for rotating the ball between the first and second internal bearing surfaces between an open position and a closed position (by rotation to open or close the valve).
Regarding claim 2, Nelson further discloses wherein the ball and the shaft of the ball key are integrally formed together (see figs. 1-3).
Regarding claim 6, Nelson further discloses wherein the ball seat includes an upper surface having a first predetermined geometry (pins 19 and 21).
Regarding claim 7, Nelson further discloses wherein the cover include a lower surface having a second predetermined geometry (the recesses for 19 and 21, see fig. 2 and col. 2, ll. 11-14).
Regarding claim 8, Nelson further discloses wherein the second predetermined geometry is keyed to the first predetermined geometry so that the cover is positioned in a predetermined orientation relative to the ball seat when the second predetermined geometry is aligned with the first predetermined geometry (best shown in fig. 2 by the pins being located in the recesses).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (U.S. 3,168,900) in view of Schmitt (U.S. 4,423,749).
Hansen discloses a replacement cartridge for an angle cock, comprising: a ball key (9 generally) having a ball (the spherical ball) and a shaft (13); a unitary ball seat (8) having first and second internal bearing surfaces (for example on the left and right in fig. 1) for engaging opposing sides of the ball and a pair of spacers  (the solid portions of 8 that extend horizontally between the left and right ends shown in fig. 1, best shown in figs. 3 and 3, especially fig. 4 near numerals 7 and 8, leading from 5 to 6, also, the upper portion of the seat above the ball in fig. 1) integrally formed with and extending between the first and second internal bearing surfaces to maintain the first and second internal bearing surfaces in a spaced apart configuration (as described above) and to form a lower opening between the first and second internal bearing surfaces (the opening that the ball and shaft are received in, being a “lower” opening as the term “lower” is relative and is at least lower than the cover, and especially since no other opening is being claimed or the relation between any such plural openings) with the shaft extending upwardly from the ball set and oppositely from the lower opening (fig. 1, see the shaft extending upwardly and away from the opening); a cover (23) positioned over the ball seat and defining a bore through which the shaft of the ball key may extend (as shown in figs. 1 and 2); and a handle (15) coupled to the shaft of the ball key for rotating the ball between the first and second internal bearing surfaces between an open position and a closed position (as is known in the art, see also figs. 1-4).
Hansen does not appear to disclose the opening dimensioned so that the ball can be passed through the lower opening.
Schmitt teaches it was known to have an opening for a ball valve that is dimensioned so that the ball can be passed through the opening (see col. 3, ll. 29-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Hansen by having the opening for the ball dimensioned so that the ball can be passed through the opening as taught by Schmitt so that the manufacturing of the assembly can be more easily done as the ball and seat don’t have to be manufactured at the same time and in place.  Rather, the ball can be inserted into the seat as a separate step after the ball and seat are manufactured.
Regarding claim 2, Hansen as modified further discloses wherein the ball and the shaft of the ball key are integrally formed together (see figs. 1 and 2).
Regarding claim 3, Hansen as modified further discloses an O-ring (25, 32) coupled between the unitary ball seat and the cover.
Regarding claim 4, Hansen as modified further discloses a ring (28, secured to the seat by the cover above it preventing the ring from moving away from the seat and/or secured to the seat via the recess/groove shown in figs. 1 and 2 at the top of the seat) secured to the unitary ball seat and positioned adjacently to the cover (see figs. 1 and 2).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Chang et al. (U.S. 6,672,563).
Nelson discloses the claimed invention but does not appear to disclose the ball and shaft of the ball key being distinct from each other and secured together.
Chang teaches it was known in the art to have a ball valve that has a ball (3) that is separate and distinct from the shaft (5) and are secured together (by 51 and 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson by having the ball and shaft be separate components that are secured together as taught by Chang in order to have a functionally similar valve but have the components (the ball and shaft) be separate so that either could be replaced without having to replace the entire ball and shaft assembly, saving on cost and complexity as, if the shaft needs to be replaced, the ball could remain in the housing while a new shaft is inserted into the ball.  Especially as it has been held that making parts separable that were once integral involves only routine skill in the art.  See MPEP2144.04.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Schmitt as applied to claim 1 above, and further in view of Chang et al.
Hansen as modified discloses the claimed invention but does not appear to disclose the ball and shaft of the ball key being distinct from each other and secured together.
Chang teaches it was known in the art to have a ball valve that has a ball (3) that is separate and distinct from the shaft (5) and are secured together (by 51 and 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Hansen by having the ball and shaft be separate components that are secured together as taught by Chang in order to have a functionally similar valve but have the components (the ball and shaft) be separate so that either could be replaced without having to replace the entire ball and shaft assembly, saving on cost and complexity as, if the shaft needs to be replaced, the ball could remain in the housing while a new shaft is inserted into the ball.  Especially as it has been held that making parts separable that were once integral involves only routine skill in the art.  See MPEP2144.04.

Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive. 
Applicant first argues on page 6 that Nelson does not have a pair of spacers.  The applicant argues that the gasket of Nelson completely encircles the ball and thus does not have first and second spaced apart bearing surfaces.  The examiner respectfully disagrees.  The applicant’s claim recites a unitary ball seat with first and second internal bearing surfaces.  Nelson discloses this as it has bearing surfaces that contact the ball such as, for example, the left and right sides shown in fig. 3. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., discrete bearing structures (with void space between the bearing structures)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 7, the applicant argues that Hansen does not disclose the bearing surfaces for engaging opposite sides of the ball.  The examiner respectfully disagrees.  The applicant’s claim recites a unitary ball seat with first and second internal bearing surfaces.  Hansen discloses this as it has bearing surfaces that contact the ball such as, for example on the left and right sides in fig. 1.
Applicant also argues that there is no lower opening.  The examiner respectfully disagrees as Hansen shows a “lower” (relative term) opening that the ball and shaft are received in.  See the above rejection for further explanation.
Further, Schmitt has now been used to teach the recited limitation of the opening being dimensioned so that the ball can be passed through the lower opening.
For at least the above reasons, applicant’s arguments have not been found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmitt (U.S. 4,423,749) discloses an angle cock valve with a unitary ball seat (24) that has openings at both the top and bottom ends which the ball is capable of being inserted through and is at least seen to additionally read on applicant’s claim 1.
McKnight et al. (U.S. 5,246,203), Anderson et al. (U.S. 3,192,948), and Buck (U.S. 2015/0233478) also disclose ball valves with valve seats that are seen to be pertinent to the applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753